Citation Nr: 1104048	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-06 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to 
include as secondary to the Veteran's service-connected 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to the Veteran's service-connected diabetes 
mellitus.

3.  Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities, to include as secondary to 
the Veteran's service-connected diabetes mellitus.

4.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD), hiatal hernia and irritable bowel syndrome, to 
include as secondary to the Veteran's service-connected 
posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a sleep disorder, to 
include as secondary to the Veteran's service-connected 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The issues of service connection for GERD, hiatal hernia and 
irritable bowel syndrome and a sleep disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
the Veteran has fibromyalgia that is related to service or any 
service-connected disability.

2.  The preponderance of the evidence is against a finding that 
the Veteran has hypertension that is related to service or any 
service-connected disability.

3.  The preponderance of the evidence is against a finding that 
the Veteran has peripheral neuropathy of the bilateral upper 
extremities that is related to service or any service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010). 

2.  The criteria for the establishment of service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2010). 

3.  The criteria for the establishment of service connection for 
peripheral neuropathy of the bilateral upper extremities have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in October 2007 that fully 
addressed all notice elements and was issued prior to the initial 
RO decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claims  to 
include as on a secondary basis and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, the letter informed him of what type of 
information and evidence was needed to establish a disability 
rating and effective date.  Accordingly, no further development 
is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  

These four factors are:  (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any 
complaints or treatment for fibromyalgia.  Moreover, the post-
service evidence does not indicate any current complaints or 
treatment referable to fibromyalgia.  In this regard, the Board 
notes that numerous VA treatment records have been associated 
with the claims file.  None of these records contain a diagnosis 
of fibromyalgia.  Additionally, the Veteran, in his original 
claim, indicated that his aches and pains reflected in VA records 
were indicative of fibromyalgia.  The Board notes that such aches 
and pains in the record are consistently accounted for by the 
Veteran's well-documented musculoskeletal disabilities.   For all 
of these reasons, the evidence does not indicate that the Veteran 
has the claimed disability of fibromyalgia such as to require an 
examination, even under the low threshold of McLendon.

In reaching the above determination, the Board acknowledges 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), in which it was held 
that when a claimant makes a claim, he is seeking service 
connection for symptoms, regardless of how those symptoms are 
diagnosed or labeled.  However, Clemons addressed a psychiatric 
disorder, an area in which there can be great overlap between 
varying diagnoses.  Thus Clemons 
is deemed distinguishable from the present case.  Indeed, a claim 
of service connection for an orthopedic disorder resulting from 
in-service trauma, even to a lay person, is quite different in 
nature from a claim of service connection for a disease process 
such as fibromyalgia, and if he were intending to raise both 
claims it is reasonable to expect him to expressly do so.  

In sum, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The claims file contains the Veteran's service treatment 
records, Social Security records, and post-service reports of VA 
and private treatment and examinations.  The Board has carefully 
reviewed such statements and concludes that no available 
outstanding evidence has been identified.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection also may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served continuously for ninety (90) days or more 
during a period of war and cardiovascular-renal disease, to 
include hypertension, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or aggravated 
by service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
during the Vietnam era will be considered to have been incurred 
in service. 38 U.S.C.A § 1116(a)(1).  The presumption requires 
exposure to an herbicide agent and manifestation of the disease 
to a degree of 10 percent or more within the time period 
specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii).  The 
presumption may be rebutted by affirmative, though not 
necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 
1113(a); 38 C.F.R. § 3.307(d). 
 
The following diseases are associated with herbicide exposure for 
purposes of the presumption: chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), but does not include cancer of the tongue. 38 
C.F.R. § 3.309(e).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  Id. at Note 2. 
 
A Veteran who, during active military, naval or air service, 
served in Vietnam during the Vietnam era, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin, such as Agent Orange, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii). 
 
Additionally, the regulations provide that service connection is 
warranted for disability which is proximately due to, the result 
of, or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended; however, under the facts of this case the 
regulatory change does not impact the outcome of the appeal.  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998). 

In evaluating the claim, the Board must determine the value of 
all evidence submitted, including lay and medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
evaluation of evidence generally involves a 3-step inquiry.  
First, the Board must determine whether the evidence comes from a 
"competent" source.  The Board must then determine if the 
evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 
Vet. App. 303 at 308 (2007) (Observing that once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible).  The third step of this inquiry 
requires the Board to weigh the probative value of the proffered 
evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.   
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

(3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service-connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts 
historically had held that a layperson is not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).   However, in certain instances, lay evidence 
has been found to be competent with regard to a disease with 
"unique and readily identifiable features" that is "capable of 
lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 
303 (2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Charles v. Principi, 
16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 
398 (1995) (flatfeet).   Laypersons have generally been found to 
not be competent to provide evidence in more complex medical 
situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-
512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) 
(holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Fibromyalgia

The Veteran, in his claim for benefits dated in April 2007, 
asserted that his joint aches are indicative of fibromyalgia and 
additionally indicated that he was treated at the Huntington VA 
Medical Center for aches and pains.  

A review of the Veteran's post-service treatment records indicate 
that he has not been diagnosed with, treated for, or complained 
of fibromyalgia.  The Veteran has complained of aches and pains 
which were attributed to back and shoulder problems, degenerative 
joint disease and gout.  The only mention of fibromyalgia is in 
the context of a VA psychiatric examination during November 2007.  
The VA examiner indicated that the Veteran complained of 
fibromyalgia, GERD and neuropathy; noting that he had been 
diagnosed with diabetes, gout, chronic back pain, degenerative 
joint disease, hyperlipidemia, hypertension, hearing loss, 
tinnitus, benign prostatic hyperplasia and erectile dysfunction.

There is no evidence showing current disability or diagnosis of 
the Veteran's claimed fibromyalgia disorder.  Congress 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of 
proof of present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation purposes); 
see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

The Board acknowledges the Veteran's contentions that his various 
joint pains are attributable to fibromyalgia, which is secondary 
to his PTSD.  The Board acknowledges, that in certain instances, 
lay evidence has been found to be competent with regard to a 
disease with "unique and readily identifiable features" that is 
"capable of lay observation."  See, e.g., Barr, 21 Vet. App. 
303 (2007).
However, in this case, the Board finds that fibromyalgia is a 
complex medical diagnosis requiring specific medical knowledge to 
identify.  Thus, the Veteran's complaints of aches and pains do 
not constitute probative evidence of a fibromyalgia disability.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).   
 
Hypertension

The Veteran contends that his hypertension is secondary to his 
service-connected diabetes.

The Board notes at the outset that the Veteran's service 
treatment records reveal no diagnosis of or treatment for 
hypertension.  In this regard, the Board notes that the Veteran's 
blood pressure was 138/50 at induction in August 1966 and 128/60 
at separation in July 1968.

In VA treatment records, the Veteran reported he had been 
diagnosed with hypertension in March 2002.  VA treatment records 
additionally reflect that he was diagnosed with diabetes on the 
basis of laboratory results provided in September 2004.

The Veteran was afforded a VA examination in November 2007.  The 
examiner noted that the onset of the Veteran's diabetes mellitus 
was in 2004.  The examiner, after reviewing the claims file and 
examining the Veteran, found that the Veteran's essential 
hypertension is not secondary to or aggravated by his diabetes 
mellitus.  The rationale for this opinion indicates that the 
Veteran was being treated for hypertension beginning at least 
from 2002, while the Veteran's diabetes was not diagnosed until 
2004.  

In this case, the Veteran has not provided any assertion as to a 
continuity of symptomatology between hypertension and service, 
and there is no evidence otherwise linking this disability to 
service.  As such, a grant of direct service connection is not 
for application.  Moreover, as hypertension was not manifested 
within the first post-service year, service connection on a 
presumptive basis is precluded.

Turning to the Veteran's primary assertion, that of secondary 
service connection, the only evidence providing a nexus between 
the Veteran's hypertension and his service-connected diabetes 
mellitus are his own contentions.  In this regard, the Board 
acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), in which it was held a lay person may speak as to etiology 
in some limited circumstances in which nexus is obvious merely 
through lay observation, such as a fall leading to a broken leg.  
Here, however, due to the complicated issue of a relationship 
between two systemic medical conditions, the question of 
causation extends beyond an immediately observable cause-and-
effect relationship.  As such, the Veteran is not competent to 
address etiology in the present case.  

Therefore, the Veteran's claim must be denied as there is no 
objective evidence relating his hypertension to service or any 
service-connected condition.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).   

Bilateral Upper Extremity Peripheral Neuropathy

In the Veteran's initial claim dated in April 2007, he endorsed 
numbness and burning in his hands, which could possibly be 
related to his service-connected diabetes.  He indicated that he 
had not been treated for such condition.

The Veteran's service personnel records indicate that he served 
in the Republic of Vietnam from October 1967 to April 1968.  
Thus, exposure to herbicides is presumed.  See 38 U.S.C.A. § 
1116(f).  

However, there is no showing of acute or subacute peripheral 
neuropathy, or that his subjective symptoms are otherwise related 
to military service.

A review of the Veteran's post-service treatment records indicate 
that he has not been diagnosed with or treated for a disability 
manifested by burning and numbness in his bilateral upper 
extremities.  The only mention of possible bilateral upper 
extremity peripheral neuropathy is in the context of a VA 
diabetes examination during November 2007.  At that time, the 
Veteran complained of arthritis in his fingers of both hands.  
The examiner indicated that there were no symptoms of peripheral 
neuropathy related to the Veteran's diabetes.  The examiner 
further indicated that on objective examination there was normal 
temperature, normal color, and no trophic changes or ulcers of 
the Veteran's bilateral upper extremities.  Additionally, radial 
pulses were normal and there was no motor loss or sensory loss of 
the upper bilateral extremities.  Cranial nerve functions were 
normal.  Deep tendon reflexes were 2+ of the triceps and biceps 
bilaterally. 

The Board finds that there is no objective evidence showing 
current disability or diagnosis referable to the Veteran's 
claimed bilateral upper extremity peripheral neuropathy.  
Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of 
proof of present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation purposes); 
see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

The Board acknowledges the Veteran's contentions that he has 
burning and numbness in his hands that he believes is secondary 
to his service-connected diabetes.  In this regard, the Board 
recognizes that in certain instances, lay evidence has been found 
to be competent with regard to a disease with "unique and 
readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr, 21 Vet. App. 303 (2007) 
(concerning varicose veins).  However, in this case, the Board 
finds that peripheral neuropathy is a complex medical diagnosis 
requiring specific medical knowledge with objective testing to 
identify.  Additionally, the Veteran was examined for such 
condition by a qualified medical professional and upper extremity 
neuropathy was not found.  Such examination results have the 
greatest probative value on the facts of this case.  Accordingly, 
the claim must be denied.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).   




ORDER

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for peripheral neuropathy of 
the bilateral upper extremities is denied.


REMAND

The Board finds that additional development is necessary 
concerning the Veteran's gastrointestinal and sleep disorder 
claims.  
Again, service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury. 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires (1) competent evidence (a medical diagnosis) of current 
chronic disability; (2) evidence of a service-connected 
disability; and (3) competent evidence that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

The Board notes that medical records indicate treatment for 
gastrointestinal issues, alternately diagnosed, since at least 
1983.  There is no medical opinion of record indicating whether 
such problems are related to the Veteran's PTSD, as he currently 
claims.

Concerning the Veteran's sleep problems, the Veteran indicated in 
his initial claim that he often wakes up in the middle of the 
night, gasping for breath.  The Board notes that he is competent 
to report such observable symptoms, and such symptoms are 
suggestive of obstructive sleep apnea.

Thus, the Board finds that a medical opinion is necessary to 
determine the etiology of the claimed gastrointestinal and sleep 
disabilities.  38 C.F.R. § 3.159(c)(4) (2010). 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA treatment records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file 
any pertinent records adequately identified 
by the Veteran, including any ongoing medical 
records from the Huntington VAMC.

2.  Schedule the Veteran for a VA examination 
to determine whether he has a current 
gastrointestinal or sleep disorder that is 
secondary to or aggravated by his service-
connected PTSD.  The claims folder must be 
made available to and reviewed by the 
examiner in connection with the examination.  
All tests deemed necessary should be 
conducted.  For any disability found, the 
examiner should express an opinion as to 
whether it is more likely, less likely, or at 
least as likely as not that the disability 
was incurred in service.  Then the examiner 
should opine whether any diagnosed disability 
has been caused or permanently worsened 
beyond its natural progression by the 
Veteran's  service-connected PTSD.  All 
necessary objective testing, such as a sleep 
study to determine if the Veteran has sleep 
apnea, must be accomplished.  All opinions 
should be accompanied by a clear rationale.  
If the examiner cannot respond without 
resorting to speculation, he should explain 
why a response would be speculative.  

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, the 
Veteran and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


